DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
“IMPROVED JUICING HEAD” in claims 1-8 should be “an improved juicing head” or “the improved juicing head” or similar.
“the fruit or portion of fruit to juice” in claim 1 should be “a fruit or a portion of the fruit to juice” or similar.
“a orbital” in claim 1 should be “an orbital”
“characterised in that” in claims 1-8 should be “wherein” or “characterized in that” or similar.
“it has ribs” in claim 7 should be “the improved juicing head has the ribs” or similar.
“millimetres” in claim 2-4 should be “millimeters”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the head (4) comprises ribs…”. It is unclear if “the head (4)” is referring to the prior art in the Jepson claim (preamble) or the “improved juicing head” of claim 1. For the purpose of examination, it is interpreted to be the latter.
Claim 7 recites the limitation “the cupola free”. It is unclear what “cupola free” means. Does this mean the cupola i.e. some part of the head is free of ribs? Also, there is insufficient antecedent basis for this limitation in the claim. The limitation “a cupola” has not been previously cited. For the purpose of examination, it is interpreted to be that some part of the head is free of ribs.	
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lambert (WO 2010077354).
	Regarding claim 1, Lambert discloses IMPROVED (examiner interprets that this claim is a “Jepson” claim) JUICING HEAD (Fig. 8-10) of the type with juicing heads present in juicing systems (Fig. 2A-B) where the fruit or portion of fruit to juice is housed in a recess (cup 191 has a recess see fig. 2B) of a female element (cup 191) and is guided to meet a head (110) of a male element wherein that head, which movement is a orbital movement (105 rotates) around the rotation shaft (around the shaft located in the center of 105) of the male element, is inserted temporarily in the recess, pressing the fruit and extracting the juice (see Fig. 2A-B), characterised in that the head (Fig. 8) comprises ribs (examiner interprets ribs to be 1. between grooves 250 are the ribs or 2. 221-226 are the ribs -examiner will be using interpretation 1 for claims 2-4, 8 and interpretation 2 for claims 5-7) on its surface, said ribs arranged transverse to the direction of motion of the head (see Fig. 2A-B, 8: head rotates in the 298 direction).  
	Regarding claim 5, Lambert discloses IMPROVED JUICING HEAD according to claim 1, characterised in that the rib (222- see Fig. 8) has a trapezoidal cross section.  

    PNG
    media_image1.png
    392
    470
    media_image1.png
    Greyscale

	Regarding claim 6, Lambert discloses IMPROVED JUICING HEAD according to claim 1, characterised in that the cross sectional angles (the angles of the ribs are smoothed -see Fig. 8) of the ribs are smoothed.  
	Regarding claim 7, Lambert discloses IMPROVED JUICING HEAD according to claim 1, characterised in that it has ribs (221-226) on the anterior and posterior parts (left and right parts of the head) of the head, leaving the cupola free (portions of the head where there are no ribs).  

    PNG
    media_image2.png
    559
    586
    media_image2.png
    Greyscale

	Regarding claim 8, Lambert discloses IMPROVED JUICING HEAD according to claim 1, characterised in that the ribs (between grooves 250 are the ribs) are arranged parallel (see Fig. 8) to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (WO 2010077354).
	Regarding claim 2, Lambert discloses IMPROVED JUICING HEAD according to claim 1.
	Although Lambert shows that the rib (between grooves 250 are the ribs) has a height, Lambert is silent to characterised in that the height of the rib is between 0.2 and 12 millimetres.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the juicing head of Lambert to have a height of a rib that is between 0.2 and 12 millimetres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the juicing head of Lambert would not operate differently with the claimed rib height and since the height of the rib is intended to effectively juice the fruit by engaging smaller cells 9c (see Fig. 10) of the fruit the juicing head would function appropriately having the claimed rib height. Further, applicant places no criticality on the range claimed, indicating simply that the height of the ribs is within the claimed ranges depending on the size of the fruit. (pg. 3 of applicant’s specification).
	Regarding claim 3, Lambert discloses IMPROVED JUICING HEAD according to claim 1.
	Although Lambert shows that the rib (between grooves 250 are the ribs) has a height, Lambert is silent to characterised in that the height of the rib is 0.4 and 0.6 millimetres.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the juicing head of Lambert to have a height of a rib that is between 0.4 and 0.6 millimetres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the juicing head of Lambert would not operate differently with the claimed rib height and since the height of the rib is intended to effectively juice the fruit by engaging smaller cells 9c (see Fig. 10) of the fruit the juicing head would function appropriately having the claimed rib height. Further, applicant places no criticality on the range claimed, indicating simply that the height of the ribs is within the claimed ranges depending on the size of the fruit. (pg. 3 of applicant’s specification).
	Regarding claim 4, Lambert discloses IMPROVED JUICING HEAD according to claim 1. 
	Although Lambert shows that the rib (between grooves 250 are the ribs) has a height, Lambert is silent to characterised in that the height of the rib is 0.5 millimetres.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the juicing head of Lambert to have a height of a rib that is between 0.5 millimetres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the juicing head of Lambert would not operate differently with the claimed rib height and since the height of the rib is intended to effectively juice the fruit by engaging smaller cells 9c (see Fig. 10) of the fruit the juicing head would function appropriately having the claimed rib height. Further, applicant places no criticality on the range claimed, indicating simply that the height of the ribs is within the claimed ranges depending on the size of the fruit. (pg. 3 of applicant’s specification).
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2630849 teaches a similar fruit juice extracting device and head. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725